United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-573
Issued: September 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2012 appellant, through her representative, filed a timely appeal from the
November 1, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her reconsideration request. Since more than 180 days elapsed between
the last merit decision of September 15, 2010 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s August 2, 2011 reconsideration
request.
FACTUAL HISTORY
On March 24, 2005 appellant, a 37-year-old letter carrier, sustained an injury in the
performance of duty when she experienced hip pain while pivoting and casing mail. OWCP
accepted her claim for enthesopathy of the right hip region.
1

5 U.S.C. § 8101 et seq.

Appellant filed a claim for a schedule award. On August 27, 2007 Dr. David O. Weiss,
an osteopath, found that appellant had a six percent impairment of her right and left lower
extremity based on the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2001).
On September 11, 2008 Dr. David Rubinfeld, a Board-certified orthopedic surgeon and
OWCP referral physician, found that appellant had no impairment under the fifth edition of the
A.M.A., Guides. An OWCP medical adviser concurred.
On July 14, 2010 Dr. Rubinfeld updated his evaluation. As there were no findings on
examination, he concluded that appellant had no impairment under the sixth edition of the
A.M.A., Guides (2009). An OWCP medical adviser concurred.
In a September 15, 2010 decision, OWCP denied appellant’s schedule award claim. It
noted that decisions issued on or after May 1, 2009 must be in accordance with the sixth edition
of the A.M.A., Guides.
Appellant requested reconsideration on August 2, 2011. She argued that there was a
conflict between Dr. Weiss, who found six percent impairment, and Dr. Rubinfeld, who found no
impairment. Appellant argued that the conflict required referral to an impartial medical
specialist under 5 U.S.C. § 8123(a).
In a November 1, 2011 decision, OWCP denied appellant’s reconsideration request. It
found that her legal argument did not have a reasonable color of validity, as Dr. Weiss based his
rating on the outdated fifth edition of the A.M.A., Guides, while Dr. Rubinfeld based his opinion
on the applicable sixth edition.
On appeal, appellant’s representative argues that, when a conflict arose between
Dr. Weiss and Dr. Rubinfeld and the medical adviser, OWCP erred in not referring the matter to
an impartial medical specialist.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.2 A request for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of
OWCP decision for which review is sought.4 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
2

Id. at § 8128(a).

3

20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(a).

2

reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.5
ANALYSIS
OWCP received appellant’s August 2, 2011 reconsideration request within one year of its
September 15, 2010 decision denying a schedule award. The request is therefore timely. The
question presented on this appeal is whether the request met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), which would require OWCP to reopen the case for a merit review.
Appellant’s reconsideration request did not show that OWCP erroneously applied or
interpreted a specific point of law. FECA provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee,
OWCP shall appoint a third physician who shall make an examination.6 Appellant would
therefore have an argument if OWCP had denied her schedule award claim upon receiving the
September 11, 2008 opinion of Dr. Rubinfeld, the referral orthopedic surgeon. He found no
impairment under the fifth edition of the A.M.A., Guides, while Dr. Weiss, appellant’s
osteopath, found a six percent impairment of the right and left lower extremity.
OWCP did not deny appellant’s claim at that time. Instead, it sought an updated
impairment evaluation from Dr. Rubinfeld because the fifth edition of the A.M.A., Guides was
no longer applicable. Decisions on or after May 1, 2009 must be based on the sixth edition.7
This rendered the prior conflict between Dr. Weiss and Dr. Rubinfeld moot. Further, if an
impartial medical specialist had resolved the conflict under the fifth edition, OWCP would still
be required to base its September 15, 2010 merit decision on the sixth edition.8 The Board
therefore finds that appellant’s reconsideration request did not meet the first standard for
obtaining a merit review of her case.
Appellant’s reconsideration request did not advance a relevant legal argument not
previously considered by OWCP. OWCP denied her schedule award claim because the only
medical evidence that addressed her impairment under the applicable sixth edition of the
A.M.A., Guides was Dr. Rubinfeld’s July 14, 2010 evaluation, which found no impairment.
Dr. Weiss’ evaluation under the fifth edition was no longer relevant to the determination of her
entitlement, which meant there was no conflict to resolve when OWCP issued its September 15,
2010 decision. The Board therefore finds that appellant has not advanced a relevant legal
argument.
5

Id. at § 10.608.

6

5 U.S.C. § 8123(a).

7

For impairment ratings calculated on and after May 1, 2009, OWCP should advise any physician evaluating
permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
8

See E.M., Docket No. 11-885 (issued November 7, 2011) (where a conflict arose under the fifth edition of the
A.M.A., Guides, and an impartial medical specialist in 2007 found a 12 percent impairment under the fifth edition,
the Board affirmed a schedule award for an 8 percent rating from a second opinion physician who in 2010 applied
the newer sixth edition).

3

Appellant’s reconsideration request did not contain relevant and pertinent new evidence
not previously considered by OWCP. She offered only the legal argument that OWCP erred in
not resolving a conflict. As the Board has explained, the conflict became moot.
Accordingly, the Board finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s August 2, 2011 reconsideration
request.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

